Citation Nr: 1500992	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  06-33 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability with ankylosis, to include as due to service connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee and leg disability, to include as due to service connected bilateral pes planus.

3.  Entitlement to service connection for a bilateral hip disability, to include as due to service connected bilateral pes planus.

4.  Entitlement to service connection for spina bifida with lumbar spondylosis, to include as due to service connected bilateral pes planus.

5.  Entitlement to service connection for right shoulder strain, to include as due to service connected bilateral pes planus.

6.  Entitlement to service connection for a left shoulder disability, to include as due to service connected bilateral pes planus.

7.  Entitlement to a disability rating greater than 50 percent for bilateral flat feet.

8.  Entitlement to an initial rating greater than 10 percent for hallux valgus of the left foot.

9.  Entitlement to an initial compensable rating for hallux valgus of the right foot.

10.  Entitlement to an initial compensable rating for tinea pedis.

11.  Entitlement to an earlier effective date than March 1, 2007 for tinea pedis.

12.  Entitlement to an initial rating greater than 20 percent for peptic ulcer.

13.  Entitlement to an earlier effective date than May 11, 2011 for peptic ulcer.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issues of entitlement to a waiver of overpayment of compensation benefits in the amount of $1,859.00 and entitlement to a waiver of overpayment of compensation benefits in the amount of $512.00 will be addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to May 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 1998, April 2004, August 2007, and in December 2007. 

In December 2010, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities.  In light of Rice, the Board may infer a claim for a TDIU due exclusively to the service-connected disabilities because all of the currently appealed underlying disabilities (for increased ratings) are at issue in this appeal.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for degenerative arthritis, hyperclosterolemia, internal hemorrhoids, hiatal hernia, and for a neck condition have been raised by the record in August 2013 and September 2013 statements but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's bilateral ankle disability was not incurred in service and is not caused or aggravated by his service-connected bilateral pes planus.

2.   The Veteran's bilateral knee and leg disability was not incurred in service and is not caused or aggravated by his service-connected bilateral pes planus.

3.  The Veteran's bilateral hip disability was not incurred in service and is not caused or aggravated by his service-connected bilateral pes planus.

4.  The Veteran's spina bifida with lumbar spondylosis was not incurred in military service and is not caused or aggravated by his service-connected bilateral pes planus.

5.  The Veteran's right shoulder strain was not incurred in service and is not caused or aggravated by his service-connected bilateral pes planus.

6.  The Veteran's left shoulder disability was not incurred in service and is not caused or aggravated by his service-connected bilateral pes planus.

7.  During the entire course of the appeal, the Veteran's service-connected bilateral flat feet were manifested by pronounced symptoms, involving marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

8.  During the entire course of the appeal, the Veteran's service-connected hallux valgus of the left foot was manifested by symptoms equivalent to being operated on with resection of metatarsal head and moderate symptoms but not such symptoms as are equivalent to amputation of the great toe.

9.  During the entire course of the appeal, the Veteran's service-connected hallux valgus of the right foot was manifested by moderate symptoms but not such symptoms as are equivalent to amputation of the great toe.

10.  During the entire course of the appeal, the Veteran's service-connected tinea pedis was manifested by less than 5 percent of the entire body or less than 5 percent of exposed areas affected, no more than topical therapy required during the past 12-month period, and no use of corticosteroids or immunosuppressant.

11.  During the entire course of the appeal, the Veteran's service-connected peptic ulcer was manifested by continuing moderate symptoms of acid reflux, particularly at night, and abdominal pain that was relieved by the use of continuous medication, and no showing of any impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more.

12.  On March 1, 2007, the RO received the Veteran's claim to reopen a previously denied claim for entitlement to service connection for tinea pedis.
 
13.  By a January 2010 rating decision, the RO granted service connection for tinea pedis effective March 1, 2007.

14.  On March 24, 2010, the RO received the Veteran's claim for service connection for a peptic ulcer.

15.  In an April 2011 rating decision, the RO denied the Veteran's claim of service connection for a peptic ulcer; the Veteran filed a notice of disagreement with that decision on May 11, 2011.  

16.  In an April 2013 rating decision, the RO granted service connection for a peptic ulcer effective May 11, 2011.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disability with ankylosis, to include as due to service connected bilateral pes planus, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

2.  The criteria for service connection for a bilateral knee and leg disability, to include as due to service connected bilateral pes planus, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

3.  The criteria for service connection for a bilateral hip disability, to include as due to service connected bilateral pes planus, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

4.  The criteria for service connection for spina bifida with lumbar spondylosis, to include as due to service connected bilateral pes planus, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

5.  The criteria service connection for right shoulder strain, to include as due to service connected bilateral pes planus, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

6.  The criteria for service connection for a left shoulder disability, to include as due to service connected bilateral pes planus, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

7.  The criteria for a disability rating greater than 50 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2014).

8.  The criteria for an initial rating greater than 10 percent for left foot hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DC 5280 (2014).

9.  The criteria for an initial compensable rating for right foot hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DC 5280 (2014).

10.  The criteria for an initial compensable rating for tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.118, DC 7813 (2014).

11.  The criteria for an initial evaluation greater than 20 percent for a peptic ulcer are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.114, DC 7304 (2014).

12.  The criteria for an earlier effective date than March 1, 2007, for the grant of service connection for tinea pedis are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i) (2014).

13.  The criteria for an effective date of March 24, 2010, but no earlier, for the grant of service connection for peptic ulcer are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Additionally, in a claim for an increased evaluation, as in the case of the flat feet, hallux valgus, tinea pedis, and peptic ulcer claims, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in letters dated March 2007, July  2007, January 2008, February 2008, April 2008, April 2009, April 2010, and March 2011 that contained all of the required notice.  The Veteran has not been shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

In regards to the Veteran's earlier effective date claims, the Court has held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify with regard to the earlier effective date claims is required.

Furthermore, for the increased rating claims stemming from initial evaluations, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Dingess/Hartman, 19 Vet. App. at 490; Dunlap, 21 Vet. App. at 116-17 (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluations for hallux valgus, tinea pedis, and peptic ulcer, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. §§ 5103A(b), (c); 38 C.F.R. §§ 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  

VA also provided the Veteran with adequate medical examinations.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Laws and Regulations

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection also may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  Service connection further may be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is limited specifically to the chronic conditions listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's current diagnoses of arthritis related to his back, hips, knees, and ankles are considered chronic conditions under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is applicable.

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

When the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected pes planus is rated as 50 percent disabling.  38 C.F.R. § 4.71a, DC 5276.  An evaluation of 50 percent is warranted for symptoms that are pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, and bilateral.  Id.  This is the highest evaluation available for this condition.

The Veteran's service-connected hallux valgus is rated as 10 percent disabling for the left foot and 0 percent disabling for the right foot.  38 C.F.R. § 4.71a, DC 5280.  An evaluation of 10 percent is warranted for symptoms that are severe, if equivalent to amputation of great toe, or operated with resection of metatarsal head.  Id.  This is the highest evaluation available for this condition.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran's service-connected tinea pedis is rated as 0 percent disabling.  38 C.F.R. § 4.118, DC 7813.  The Rating Schedule instructs to rate as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  In this case, the Veteran's predominant disability, as evidenced by his medical records showing that this condition only affects the feet and does not have associated scars, is determined to be dermatitis under DC 7806.  Under this code, a 0 percent evaluation is warranted for a disability that affects less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  Id.  A 10 percent evaluation is warranted for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent evaluation is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent evaluation is warranted for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

The Veteran's service-connected peptic ulcer is rated as 0 percent disabling.  38 C.F.R. § 4.114, DC 7305.  A 20 percent evaluation is warranted for  symptoms that are moderate; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  Id.  A 40 percent evaluation is warranted for symptoms that are moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Id.   A 60 percent evaluation is warranted for symptoms that are severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

Earlier Effective Date

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Factual Background

The Veteran contends that his back, shoulder, hip, leg, knee, and ankle conditions are all caused by or aggravated by his service-connected flat feet (pes planus).  To this effect, the Veteran has alleged that he has had to alter his gait to such an extent due to the pain of his feet conditions that it has caused damage to the upper musculoskeletal system.  (Due to a claimed common etiology and the exclusive involvement of the musculoskeletal system, all further discussion of the Veteran's claims for his back, shoulders, hips, legs, knees, and ankles will be consolidated for the sake of economy.)

A review of the Veteran's STRs was absent for any discussion of complaints or diagnoses related to the back, shoulders, hips, legs, knees, and ankles.

A review of the Veteran's VA outpatient treatment records shows that he has been seen for complaints related to his back, shoulders, hips, legs, knees, and ankles.  He has been diagnosed with spina bifida L5, congenital, cervical radiculopathy affecting his right shoulder at C6, and degenerative arthritis.  Imaging conducted in January 2009 and September 2009 revealed normal studies for the Veteran's hips, legs, knees, and ankles.  However, spondylosis deformans, spina bifida occulta L5, and Spondylolysi L5 were revealed for the back.  Imaging in June 2011 revealed degenerative disc disease, L5-S1.  Imaging in September 2011 revealed mild bilateral hip joint space narrowing and bilateral medial tibiofemoral joint space narrowing of the knees.  Imaging in June 2012 revealed normal ankles bilaterally.

A review of the Veteran's private treatment records shows that the Veteran the Veteran has been seen for complaints related to his back, shoulders, hips, legs, knees, and ankles.  

In a June 2007 letter from the Veteran's treatment provider, it was indicated that, in addition to treatment for his service-connected feet conditions, he was treated for spina bifida of the L5.  There was no indication provided that the two conditions were related.  

In January 2008, the Veteran was examined by his private physician.  It was noted that the Veteran had been receiving treatment since November 2007, due to severe pain and swelling in his feet and ankles as well as severe pain in his upper and lower back, knees, and legs.  Medical records, to include VA outpatient treatment records and associated imaging results, were provided and reviewed.  The Veteran was diagnosed with severe degenerative osteoarthritis of the bilateral ankles and knees, lumbar spondylosis, and spina bifida L5-S1.  The provider opined that the Veteran's spina bifida had been aggravated beyond its natural progression by the Veteran's flat feet problems.  No further explanation or description of any baseline for comparison was provided.  

In July 2008, the Veteran was examined by his private physician after reviewing his medical records, to include VA outpatient treatment records and associated imaging results.  The Veteran was seen primarily for his feet conditions, but also complained of pain and spasms in his back and hips, as well as pain in his ankles, knees, and legs.  It was noted that the Veteran had severe bilateral pes planus.  Additionally it was noted that the Veteran had bilateral ankle deformities exhibited by an edema and atrophic left ankle and an enlarged right ankle.  It was noted that the ankle conditions were  severe and manifested in an antalgic gait.  The provider opined that it was more likely than not that the Veteran's flat feet had caused the degenerative arthritis in his knees.  In support it was provided that, due to the Veteran shifting his weight to minimize the pain of his feet, the line of weight-bearing for the lower legs was shifted.  This resulted in degenerative arthritis with the Veteran's knees and severe problems with the Veteran's legs, manifested by significant fatigability, stiffness, and soreness in the calf and thigh areas of the leg.  The examiner opined that it was more likely than not that years of walking abnormally in response to the Veteran's feet conditions resulted in the arthritis found in the Veteran's ankles.

Upon examination, the Veteran was diagnosed with lumbar spondylosis and spina bifida L5.  Such was confirmed via x-ray evidence.  It was noted that the Veteran had to alter his gait on account of his flat feet and that that this contributed to pain in his back.  The pain occurs in both his lower and upper back, which also results in shooting pains to the Veteran's shoulders.  The provider opined that the Veteran's spina bifida had been aggravated beyond its natural progression by the Veteran's flat feet problems.  No further explanation or description of any baseline for comparison was provided.  Although the examiner also provided that years of abnormal walking had aggravated the Veteran's condition, there was no further explanation as to how this particular mechanism achieved such.

The Veteran also was diagnosed with degenerative arthritis of the bilateral hips.  Such was confirmed via x-ray evidence.

The Veteran also was diagnosed with degenerative arthritis of the bilateral knees.  Such was confirmed via x-ray evidence.  The provider opined that it was more likely than not that the Veteran's flat feet had caused the degenerative arthritis in his knees.  In support it was provided that, due to the Veteran shifting his weight to minimize the pain of his feet, the line of weight-bearing for the lower legs was shifted.  This resulted in degenerative arthritis with the Veteran's knees and severe problems with the Veteran's legs, manifested by significant fatigability, stiffness, and soreness in the calf and thigh areas of the leg.

The Veteran also was diagnosed with degenerative and traumatic arthritis of the bilateral ankles.  Such was confirmed via x-ray evidence.   There was left ankle atrophy as well as swelling of both ankles noted.  The examiner opined that it was more likely than not that years of walking abnormally in response to the Veteran's feet conditions resulted in the arthritis found in the Veteran's ankles.

The Veteran was provided with a VA examination in March 2008.  The Veteran's claims file was reviewed, an interview conducted, and objective testing provided.  The Veteran was diagnosed with joint pain for his hips, knees, and ankles, with noted normal x-rays for the knees and hips and a suggestion for a MRI of the ankles.  No nexus opinion was provided.  The Veteran also was diagnosed with lumbar spondylosis and spina bifida oculta L5.  The examiner opined that the Veteran's flat feet did not aggravate the Veteran's spina bifida, which was congenital.  In support, it was provided that there was no such basis for aggravation in accepted medical literature and the condition itself is asymptomatic by nature, therefore it would not be possible to determine any increase in symptoms.  The examiner did not opine in relation to the Veteran's spondylosis.

The Veteran was provided with an additional VA examination in January 2014.  The Veteran's claims file was reviewed, an interview conducted, and objective testing provided.  

The Veteran was diagnosed with right shoulder strain and a left shoulder condition, with no pathology.  X-rays revealed normal shoulders bilaterally.  As the examiner was unable to diagnose a condition for the left shoulder, no opinion regarding nexus was provided.  The examiner opined that it was less likely than not that the Veteran's right shoulder strain was caused or aggravated by his flat feet.  In support, the examiner provided that the Veteran's gait was not so significantly altered as to cause such changes.  He further provided that, upon watching the Veteran walk into the room and walk around, he did not exhibit any objective signs of pain that would normally be associated with someone who had a significant antalgic gait productive of effects on other joints.  Additionally, the examiner provided that it would be highly unusual for a lower extremity condition to cause such an effect in an upper extremity.

The Veteran also was diagnosed with bilateral ankle pain with no pathology.  X-rays revealed normal ankles bilaterally.  Although the Veteran complained of pain and swelling, neither were objectively shown on examination.  The examiner found that the Veteran did not have any objective diagnoses for his bilateral ankles as all imaging, taken in 2007, 2009, and 2014, all revealed normal findings.  In response to the Veteran's private provider finding in 2008 that the Veteran had a diagnosis of degenerative arthritis based upon VA imaging results, to include the 2007 normal result, it was noted that, if the Veteran truly had arthritis, it would have been documented on all of the successive reports.  However, the 2008 private physician report failed to show any basis for such diagnosis in any actual report.  As the Veteran was not found to have a currently diagnosed disability for the ankle, no nexus opinion was provided.

The Veteran also was diagnosed with degenerative joint disease of the bilateral knees as confirmed by x-ray.  The examiner provided that the x-rays, taken in 2007, 2009, 2011, and 2014 revealed mild arthritis that was consistent with the Veteran's age.  In response to the 2008 private treatment provider finding that the Veteran had severe arthritis based upon VA imaging results, the examiner provided that such results only reported mild arthritis.  The examiner opined that it was less likely than not that the Veteran's bilateral knee arthritis was caused or aggravated by his flat feet.  In support, the examiner provided that the Veteran's gait was not so significantly altered as to cause such changes.  He further provided that, upon watching the Veteran walk into the room and walk around, he did not exhibit any objective signs of pain that would normally be associated with someone who had a significant antalgic gait productive of effects on other joints.  Rather, the examiner provided that the Veteran's bilateral knee arthritis was mild and normal for someone of his age.  Further, upon reviewing the imaging over the course of the appeal, the examiner noted that there was no significant progression in the arthritis to suggest any kind of aggravation.

The Veteran also was diagnosed with degenerative joint disease of the bilateral hips  as confirmed by x-ray.  The examiner opined that it was less likely than not that the Veteran's bilateral hip arthritis was caused or aggravated by his flat feet.  In support, the examiner provided that the Veteran's gait was not so significantly altered as to cause such changes.  He further provided that, upon watching the Veteran walk into the room and walk around, he did not exhibit any objective signs of pain that would normally be associated with someone who had a significant antalgic gait productive of effects on other joints.  Rather, the examiner provided that the Veteran's bilateral hip arthritis was mild and normal for someone of his age.  Further, upon reviewing the imaging over the course of the appeal, the examiner noted that there was no significant progression in the arthritis to suggest any kind of aggravation.

The Veteran also was diagnosed with degenerative disc disease of the lumbar spine and congenital spina bifida.  The examiner opined that the Veteran's lumbar spine condition was less likely than not caused or aggravated by the Veteran's flat feet.  In support, the examiner provided that the Veteran's flat feet do not alter his gait so significantly that it would cause such changes.  Rather, the arthritis found in the Veteran's spine is only mild and is consistent with the Veteran's age.  Further, upon reviewing the imaging over the course of the appeal, the examiner noted that there was no significant progression in the arthritis to suggest any kind of aggravation.  It was also noted that the Veteran's complaints related to his leg were attributable to lower extremity radiculopathy that was related exclusively to the lower back.

Pes Planus and Hallux Valgus

The Veteran contends that his pes planus and hallux valgus are worse than currently reflected by his current evaluations of 50 percent, 10 percent, and 0 percent respectively.  To this effect, the Veteran has stated that these conditions create great pain that interferes with walking, standing, and his ability to work and conduct activities of daily living.

A review of the Veteran's medical treatment records shows that he has been continually treated for these conditions.

In April 2007, the Veteran was noted to have severe pes planus.  However, there was no discussion of hospitalizations or lost time at work due to this condition.  It was noted that the Veteran had residual hallux valgus deformity, left greater than the right, severely collapsed arches of the feet, and tenderness of the plantar aspect.  He was provided medial arch support and toe spreaders.

In a June 2007 letter from his private treatment provider, the Veteran was found to have pes planus with moderate arthropathy of the foot bilaterally, with a great deal of difficulty standing or sitting for any prolonged period.

In July 2007, the Veteran was provided with a VA examination.  At the examination, the Veteran noted that his condition had gotten progressively worse.  It was noted that the Veteran had received resection surgery on his left side hallux valgus in service.  The Veteran's symptoms included pain, stiffness, fatigability, heat, redness, lack of endurance, and weakness, on standing and walking.  The Veteran complained of flare-ups occurring daily and lasting for hours in which he is unable to walk or stand.  He was able to stand from 15 to 30 minutes and unable to walk more than a few yards.  He used shoe inserts and medial arch supports with fair results.  On the left foot, there was evidence of painful motion, tenderness, weakness, and abnormal weight bearing.  On the right foot there was evidence of painful motion, tenderness, abnormal weight bearing, and weakness.  There was also evidence of hallux valgus with stiffness at 12 degrees in the left foot and 14 degrees in the right foot.  There was additional evidence of weight bearing manifested by inward bowing and pain on manipulation bilaterally.  The Veteran also had evidence of weight bearing line on the medial to great toe for the bilateral feet.  The Veteran had an antalgic gait with poor propulsion.  Effects on activities of daily living included preventing sports, severe effects on exercise and traveling, moderate effects on chores, shopping, recreation, bathing, dressing, driving, and toileting, and no effects on grooming or feeding.

In January 2008, the Veteran was evaluated by his private physician for his foot conditions.  The Veteran showed signs of  severe bilateral hallux valgus, with degrees greater than 15.  It was also noted that the Veteran's pes planus had significant effects on his occupation and activities of daily living.

In March 2008, the Veteran was provided with an additional VA examination.  At the examination, the Veteran noted that his condition had gotten progressively worse.  It was noted that the Veteran had received resection surgery on his left side hallux valgus in service.  The Veteran's symptoms included pain, stiffness, fatigability, lack of endurance, and weakness, on standing and walking.  He was able to stand from 15 to 30 minutes and unable to walk more than a few yards.  He used shoe inserts and medial arch supports with fair results.  There was objective evidence of painful motion, swelling, tenderness and weakness bilaterally.  There was also evidence of abnormal weight bearing bilateral, manifested by callosities, skin breakdown, and unusual shoe wear pattern.  There was also evidence of hallux valgus with stiffness at 12 degrees in the left foot and 14 degrees in the right foot.  The Veteran also had evidence of weight bearing line on the medial to great toe for the bilateral feet.  There was pain on manipulation bilaterally.  The Veteran was found to have significant effects on occupation due to these conditions with chronic pain that included decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength of the lower extremities.  Effects on activities of daily living included preventing sports and exercise, severe effects on shopping and recreation, moderate effects on chores, traveling, and driving, mild effects on bathing, dressing, and toileting, no effects on grooming.  It was also noted that he is unable to drive a car with a manual transmission.

In July 2008, the Veteran was evaluated by his private physician for his foot conditions.  It was noted that he had severe pes planus.  It was also noted that the Veteran had bilateral hallux valgus, with the left foot requiring resection surgery in service.  The patient exhibited severe pain, stiffness, and a limited range of motion, partly caused from the previous surgery.

In January 2009, the Veteran was provided with an additional VA examination.  At this examination, the Veteran noted that his condition had gotten progressively worse.  It was noted that the Veteran had received resection surgery on his left side hallux valgus in service.  The Veteran complained of flare-ups occurring weekly or more often and lasting from 1 to 2 days in which he is unable to walk or stand.  The Veteran's symptoms included pain, stiffness, fatigability, lack of endurance, and weakness, on standing and walking.  He is unable to stand more than a few minutes and unable to walk more than a few yards.  He used shoe inserts and medial arch supports with fair results.  On the left foot, there was evidence of painful motion, tenderness, weakness, and abnormal weight bearing.  On the right foot there was evidence of painful motion, tenderness, and weakness.  There was additional evidence of weight bearing manifested by inward bowing and pain on manipulation bilaterally.  The Veteran also had evidence of weight bearing line on the medial to great toe for the bilateral feet.  There was also evidence of hallux valgus with stiffness at 12 degrees in the left foot and 14 degrees in the right foot.  Effects on activities of daily living included severe effects on sports and recreation, moderate effects on shopping, exercise, and traveling, mild effects on chores, bathing, dressing, and toileting, and no effects on grooming.

In March 2009, the Veteran was seen for continued complaints of heel and instep pain.  It was noted that he had tenderness over the Achilles heel, calcaneal, and instep areas bilaterally.  He also had an antalgic gait and callosities.  Physical therapy and custom-made shoes were suggested.

In November 2009, the Veteran was provided with an additional VA examination.  At this examination, the Veteran noted that his condition had gotten progressively worse.  It was noted that the Veteran had received resection surgery on his left side hallux valgus in service.  The Veteran complained of flare-ups occurring weekly or more often and lasting for no more than a day in which he is unable to walk or stand.  The Veteran's symptoms included pain, stiffness, fatigability, lack of endurance, and weakness, on standing and walking.  He is able to stand for 15 to 30 minutes and able to walk a quarter of a mile.  He used shoe inserts and medial arch supports with fair results.  The Veteran's symptoms included pain, stiffness, fatigability, redness, lack of endurance, and weakness, on standing and walking.  There was evidence of painful motion, tenderness, weakness, and abnormal weight bearing bilaterally.  The Veteran had mild pronation.  There was additional evidence of weight bearing manifested by inward bowing and pain on manipulation bilaterally.  The Veteran also had evidence of weight bearing line on the medial to great toe for the bilateral feet.  There was also evidence of hallux valgus with stiffness at 12 degrees in the left foot and 14 degrees in the right foot.  It was noted that the Veteran had good ambulation with good propulsion.  The Veteran had significant effects on his occupation, which included decreased endurance and increased fatigability when doing field work.  Effects on activities of daily living included severe effects on sports and recreation, moderate effects on shopping, exercise, and traveling, mild effects on chores, bathing, dressing, and toileting, and no effects on grooming.

The Veteran was provided with an additional VA examination in January 2014.  At this examination, it was noted that the Veteran had diagnoses of bilateral pes planus and hallux valgus.  It was noted that the Veteran had received resection surgery on his left side hallux valgus in service.  The hallux valgus was found to have mild or moderate symptoms.  The Veteran showed evidence of pain, pain on manipulation, and swelling of both feet.  The Veteran's symptoms were not relieved by arch supports.  The Veteran had decreased longitudinal arch height on weight bearing for both feet.  He had pronation of both feet.  However, the pronation was not marked or sever, finding mild to moderate on the left and mild on the right.  Functional effects on occupation were noted as severe foot pain.  

Tinea Pedis

The Veteran contends that his tinea pedis is worse than currently reflected by his current evaluation of 0 percent.  In this regard, the Veteran alleges that his condition causes great pain, with minimal relief from treatment and further exacerbates his already severe foot pain from other service-connected foot conditions.

A review of the Veteran's medical treatment records shows that he has been continually treated for this condition.

In April 2007, the Veteran was seen for complaints of tinea pedis, to include cracking and the appearance of wounds between the toes.  He was provided ointment to treat the cracking and wounds and told to continue other medications, which was noted to include a systemic anti-fungal treatment, but no immunosuppressant or corticosteroids.

In August 2007, the Veteran was seen for continuing complaints related to his chronic tinea pedis.  It was noted that, despite prior treatment with anti-fungal medication, there had been no significant improvement.  It was further noted that the Veteran worked in wet environments in which his feet stayed wet.  Observation revealed scaly macules and patches on dorsum soles and sides of feet and macerated macules antedigital areas.  The Veteran was advised to continue medications, including anti-fungal treatment.

In January 2008, the Veteran was seen for continuing treatment of his tinea pedis with the use of systemic anti-fungal treatment.  He had dry, scaly macules and macerated macules.  He was advised to continue treatment, including an extension of systemic anti-fungal treatment.

In July 2008, the Veteran was evaluated by his private physician for his foot conditions.  The Veteran reported constant, severe itching and burning of the foot.  The physician found that these symptoms along with evidence of skin peeling and scaling provided the basis of a diagnosis for chronic tinea pedis.  The Veteran reported having been prescribed anti-fungal medication and corticosteroids, but there was no independent verification of either.

In August 2008, the Veteran was seen for continued complaints of itching and lesions on both feet.  It was noted that he did not tolerate the previous anti-fungal treatment well.  The Veteran was found to have dry, scaly macules and macerated interdigital areas.  He was advised to continue medications and keep his feet dried and aired as much as possible.

In April 2009, the Veteran was seen for complaints of experiencing burning, itching with whitish, yellowish discoloration.  He also complained of a foul odor due to the skin lesion which causes undue embarrassment.  Observation revealed macerated macules, interdigital areas and dry scaly patches soles of feet/sides of feet.  The Veteran was prescribed topical treatment and advised to keep feet dry.

In July 2009, the Veteran was seen for continuing complaints related to his tinea pedis.  Observation revealed macerated macules, interdigitals and dry scaly patches of skin sides of feet.  The Veteran was advised to continue to aerate his feet, particularly between the digits.

In September 2009, was seen for complaints of intense pain and itching, particularly at the interdigital areas and plantar areas.  It was noted that he had been treated with systemic anti-fungal medication and topical treatments.  Observation revealed severe maceration of interdigital areas with whitish, yellowish discharge and desquamating macules on sides and plantar aspects of both feet.  The Veteran was started on a new anti-fungal treatment.

In October 2009, the Veteran was provided with a VA examination.  At the examination, it was noted that the Veteran was diagnosed with chronic tinea pedis that was progressive.  The percent of total body area affected and total affected areas were both noted as less than 5 percent.  The Veteran was noted to have been treated with systemic treatment, none of which included the use of corticosteroids or immunosuppressant.

Peptic Ulcer
  
The Veteran contends that his peptic ulcer is worse than currently reflected by his current evaluation of 20 percent.  In this regard, the Veteran alleges that his condition causes pain and discomfort, to include interference with occupation and activities of daily living.

A review of the Veteran's medical treatment records shows that he has been continually treated for this condition.

In March 2009, the Veteran was seen for complaints of pain at the epigastric area at a severity of 10 on a scale of 1 to 10, when it's active.  He stated that he is unable to eat or drink during that period of pain.  On objective observation he had epigastric tenderness.  He was assessed with gastro esophageal reflux disease (GERD) and provided medication to treat.

In May 2010, the Veteran was seen for complaints of bloatedness and constipation.  The Veteran was noted as being well-nourished, ambulatory, and in no apparent distress.  He was continued on medication to treat his GERD symptoms.

In June 2011, the Veteran was seen for complaints related to his diagnosis of irritable bowel syndrome and prescribed medication.  He had complaints of diarrhea and constipation, which were attributable.

In August 2012, the Veteran was provided with a VA examination.  At the examination,  it was noted that the Veteran had diagnoses of chronic diarrhea, chronic constipation, and a gastric ulcer.  The Veteran complained of symptoms of bloating, diarrhea, constipation, regurgitation and reflux, particularly at night, cramping, abdominal pain, and heart burn.  The Veteran requires continuous medication to treat these conditions.  The Veteran was found to have more or less constant abdominal distress.  No weight loss was noted.  There was also no finding of malnutrition, tumors, or neoplasms.  The functional effects on the Veteran's occupation included abdominal pain with bloating and cramping that causes significant disturbance in his concentration as well as the fact that he has to sit for prolonged periods until the pain dissipates.  

In March 2013, the Veteran was provided with an addendum opinion to the August 2012 VA examination.  In this opinion, the examiner found that the Veteran had two distinct gastrointestinal conditions: a peptic ulcer and irritable bowel syndrome.  The peptic ulcer was found to be as likely as not due to or are at least the results
of his taking medications, for his service connected bilateral flat feet
bilateral hammertoes, bilateral hallux valgus, tinea pedis, and scars on his left
foot.  His irritable bowel syndrome (manifested by alternating diarrhea and constipation) was less likely as not due to or are at least the results of his taking medications for his service connected conditions.  The examiner noted that the Veteran was taking Omeprazole, which is an accepted medication for the treatment of a peptic ulcer.  This is also notably the same medication that he uses to treat the symptoms of his diagnosed GERD, which is considered merely a different label for the same symptom picture.  

In May 2013, the Veteran was seen for complaints of constipation, occasional diarrhea, and a history of colon polyps.  He regurgitates during the day and sometimes this awakes him from sleep.  He has burning pain in the epigastrium and retrosternal areas.  He can go 4 to 5 days between bowel movements and diarrhea every few days.  He also has heartburn, for which he takes medication.  It was noted that the Veteran had diagnoses of GERD and colon polyps, the constipation and diarrhea related to a diagnosis of irritable bowel syndrome.

In July 2013, the Veteran was seen for a referral for his GERD and colon polyps.  It was noted that testing via a esophagogastroduodenoscopy (EGD) and colonoscopy revealed a small hiatal hernia and reflux.  Helicobacter pylori was negative.  The Veteran was prescribed medication to treat his reflux.

In August 2013, the Veteran was seen for a follow-up visit for his GERD and irritable bowel syndrome.  The Veteran continued complaints of regurgitation and reflux related to GERD, particularly at night.  It was recommended that he try sleeping with his head propped up and to continue taking medication.

Analysis

Bilateral Ankles and Left Shoulder

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for the bilateral ankles or the left shoulder.  The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record does not show that the Veteran has a current disability of any bilateral ankle condition or left shoulder condition.  The only medical evidence providing a diagnosis for the ankles was the 2008 private treatment provider in which the Veteran was diagnosed with degenerative arthritis.  The provider indicated that this diagnosis was based upon a review of the Veteran's x-rays from the VA Medical Center.  As indicated by the 2014 VA examiner, these x-rays, as well as subsequent x-rays, showed only normal findings for the Veteran's ankles, however.  Further, as indicated by the 2014 VA examiner, if the Veteran truly had arthritis of the ankles, it would have shown up in subsequent x-rays.  This is not the case here.  As such, the Board finds that the 2008 private treatment provider's diagnosis is not correct, as it not based upon objectively verifiable evidence of the presence of arthritis, or at the very least, an incorrect interpretation of such x-ray evidence.  The Board notes in this regard that the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In regard to the Veteran's left shoulder, the medical evidence of record is absent for any diagnoses related to the left shoulder.

The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As there is no current disability with the regard to the Veteran's bilateral ankles or left shoulder, the issue of  any in-service event, injury, or disease or a nexus never materializes.   See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a bilateral ankle or left shoulder condition that was incurred in or otherwise the result of his active service, to include as due to service-connected flat feet.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back, Hips, Knees, Legs, and Right Shoulder

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for his back, hips, knees, legs, or right shoulder.  The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current disability of degenerative arthritis for his back, hips, knees, a diagnosis of lower extremity lumbar radiculopathy for the legs, and a diagnosis of right shoulder strain.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain, 21 Vet. App. at 321.  There is no evidence that the Veteran complained of symptoms of these conditions, or any other related musculoskeletal disorders, other than for his feet, or was otherwise diagnosed during military service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Because there is no evidence of any in-service event, injury, or disease upon which to base the claim for service connection, the issue of  whether there is a nexus between the Veteran's currently diagnosed conditions and military service never materialized.  The evidence of record does not reveal any in-service event, injury, or disease upon which to base service connection.   See Shedden, 381 F.3d at 1166-67.

With regard to secondary service connection, the Veteran is shown to have a service-connected condition of pes planus, upon which he has contended an etiological relationship to his hips, knees, legs, and right shoulder exists.  Therefore, the appeal as to these claims turns upon a finding of nexus between the claimed conditions and the Veteran's service-connected condition on a secondary basis.  See Allen v, 7 Vet. App. at 448; 38 C.F.R. § 3.310(a).  Here, the medical evidence of record shows that that the Veteran is diagnosed with degenerative arthritis for his back, hips, knees, lower extremity lumbar radiculopathy for the legs, and right shoulder strain.  This evidence includes two competing medical opinions regarding the relationship of such conditions to the Veteran's service-connected flat feet.  On the one hand, the Veteran's private physician has provided a positive nexus opinion relating these conditions to the Veteran's flat feet by way of such creating a significant altered gait due to severe pain.  On the other hand, the 2014 VA examiner found that the Veteran does not actually have a significant altered gait that would cause such widespread arthritis and that the degenerative changes are actually rather mild and normal for someone of the Veteran's age.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, 1 Vet. App. at 49.  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Miller, 11 Vet. App. at 348. 

The Board finds that more probative value is afforded to the VA examiner's opinion than the private examiner's opinion.  The rationales offered for the private and VA opinions differ greatly.  Specifically, the VA medical opinion offers a thorough and consistent rationale for the opinions rendered, including an extensive analysis of the Veteran's medical documents and imaging reports as well as citation to pertinent medical literature.  Further, the examiner even took the Veteran's current presentation (walking around without any significant antalgic gait) into account when forming the basis for the opinion that his foot condition was not as severe as complained.   In contrast, the private  examiner merely provided a limited statement indicating that the Veteran's gait had caused arthritis in other parts of the musculoskeletal system.   No further explanation or analysis was provided, to include a discussion of the specific medically accepted mechanisms by which such changes occurred or any support in medical literature.  See 38 U.S.C. § 1154(a); see also Jandreau, 492 F.3d at 1376-77.  

Additionally, although the private physician said that he observed an antalgic gait, he stated that it was related to a bilateral ankle deformity, which diagnosis was later shown by the 2014 VA examiner to not even be supported by the medical evidence (VA treatment records and imaging reports) that such physician had before him at the time, not to mention the fact that he was not correct in asserting that the Veteran's VA outpatient imaging had shown arthritis in his bilateral ankles in the first place.  As such, the private physician's competence in properly assessing and evaluating the Veteran is questionable at best and, even if his assessment of the Veteran's antalgic gait (which in turn he found to be responsible for the arthritis seen in the back, hips, legs, and knees) being caused by the ankles were taken to be correct, the Veteran is not service-connected for an ankle condition as discussed above, and such finding would not lend any further support for the Veteran's claim of service-connection based upon a relationship to the service-connected flat feet.  

Last, in regard to the allegations of the Veteran's antalgic gait stemming from "severe" pain, it would be reasonable to presume that the Veteran would have been treated for such symptom on more than just the occasions in January 2008 and July 2008 with this particular private physician.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Veteran's medical records do not show a medical evaluation finding such severe pain causing a significant antalgic gait apart from this particular private physician.  Rather, records only provided a notation of an antalgic gait in general, with no further discussion of its significance.  This is despite the fact that the Veteran's records show that he has been extensively followed for his flat feet condition, among others, and would have had ample opportunity to continue to have his gait evaluated as he had in 2008 due to complaints of such great pain.  Id.  The lack of such notations leads to substantial doubt as to whether the Veteran's gait is or was as severe as described in 2008, particularly in consideration of the findings of the most recent 2014 VA examination, when the reasonable expectation after nearly 6 years is that his antalgic gait would have worsened, rather than improved, based upon his subjective complaints of increasing pain.  Id.

The 2014 VA examiner provided a well-reasoned and in depth rationale for how the Veteran's gait was not so severe as to cause any significant changes or arthritis in the back, hips, legs, or knees, and that such arthritis found was appropriate based upon the Veteran's age.   See Stefl, 21 Vet. App. at 124.  In balancing the competent medical evidence for and against the claim on causation, the Board finds that the most probative evidence is shown in the 2014 VA examination opinion and supported by the record.

In regards to the Veteran's leg condition, it is noted that, while the 2008 private examiner posited that the Veteran's shooting pain in those extremities was caused by his ankles, it is noted that he never provided an actual diagnosis for a leg condition.  Furthermore, even granting the widest possible latitude and considering the description of shooting leg pain as the diagnosis, it is still based upon a relationship to the ankles which, as discussed above, had been shown to be incorrectly diagnosed and, even if it had been correct, is not a service-connected condition upon which a nexus to the shooting leg pains could be established.  Rather the most probative finding in this matter again was shown in the 2014 VA examination in which the examiner provided a well-reasoned analysis based upon accepted medical literature that the Veteran's shooting pains in his legs were actually the result of radicular pain from the Veteran's lower back.  Id.

In regards to the Veteran's right shoulder strain, this condition was not even diagnosed by the 2008 private examiner.  Rather, he noted that the Veteran had radicular symptoms stemming from his cervical spine that was experienced in the shoulders.  It is further noted that an actual diagnosis of cervical radiculopathy was not provided.  In any event, even if it had been diagnosed, service connection is not in effect for a cervical spine condition upon which a nexus to the alleged radiculopathy experienced in the right shoulder could be established.  Rather, the most probative finding in this matter was again shown in the 2014 VA examination in which the examiner provided a well-reasoned analysis based upon accepted medical literature that the Veteran's did actually have a diagnosis of right shoulder strain.  Id.  This VA examiner also opined that there is no medically accepted support for the proposition that the Veteran's flat feet, even granting the widest latitude in suggesting a cause of a significant antalgic gait, would cause problems in an upper extremity so far removed from the initial condition.

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed conditions are properly afforded such consideration as arthritis is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331.  Due to the finding that there was no credible or probative evidence of these conditions in service (or within one year after service), any further discussion of continuity of symptoms is moot.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has conditions of the back, hips, knees, legs, or right shoulder that were incurred in or otherwise the result of his active service, to include as due to the service-connected flat feet.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

Pes Planus

The Board finds that the Veteran's bilateral pes planus only meets the criteria for a 50 percent evaluation throughout the entire appeal period.  Throughout this period, Veteran's condition was shown in medical treatment records and VA examination to be reflective of symptoms that are pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, and bilateral.  The Board notes that these symptoms already are reflected by the Veteran's 50 percent evaluation, which is the highest available for this condition.

The Board has considered whether staged ratings are warranted.  The evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 50 percent for bilateral pes planus are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's pes planus at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

Consideration also has been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral pes planus, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Further, the Board notes the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his bilateral foot  pain both during and after service.  See Jandreau, 492 F.3d at 1372.  Additionally, his statements are presumed credible as his complaints of pain have remained consistent in both his lay testimony and the medical record.  The current 50 percent rating already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  There is no indication in the record of any unusual circumstances, to include frequent hospitalizations or frequent loss of time from work due to this condition.  Therefore, the Veteran's current 50 percent rating appropriately contemplates the scope of his complaints due to his service-connected bilateral pes planus.  Accordingly, referral is not required.

Hallux Valgus

The Board finds that the Veteran's left foot hallux valgus only meets the criteria for a 10 percent rating throughout the entire appeal period.   Additionally, the Veteran's right foot hallux valgus only meets the criteria for a zero percent (non-compensable) rating throughout the entire appeal period.  Throughout the appeal period, Veteran's condition was shown in medical treatment records and VA examination to be reflective of symptoms of pain but not such that is equivalent to the amputation of the great toe.  The Board notes that these symptoms already are reflected by the Veteran's current disability ratings for hallux valgus in each foot.  The Veteran was shown to warrant a 10 percent evaluation for his left foot on the basis that he had surgery that was equivalent to a resection.  This is the highest rating available for this condition.  Because the Veteran's right foot has not required similar surgery, and because his right foot symptoms are not such that would be equivalent to an amputation of the great toe, he only is entitled to a noncompensable evaluation for his right foot hallux valgus.

The Board has considered whether staged ratings are warranted for hallux valgus in either of the Veteran's feet.  The evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 10 percent or 0 percent for bilateral hallux valgus are warranted, respectively.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's hallux valgus at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

Consideration also has been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations for the service-connected hallux valgus in each foot are not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral hallux valgus, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  There is no indication in the record of any unusual circumstances, to include frequent hospitalizations or frequent loss of time from work due to this condition.  Therefore, the Veteran's current ratings appropriately contemplate the scope of his complaints in each foot.  Accordingly, referral is not required.

Tinea Pedis

The Board finds that the Veteran's tinea pedis only meets the criteria for a non-compensable rating throughout the entire appeal period.   Throughout this period, Veteran's condition was shown in medical treatment records and VA examination to be reflective of symptoms of pain, itching, scaling, and wounds and treated by the use of anti-fungal medication and topical ointments.  This condition covers less than 5 percent of the total body area and the affected area.  The Board notes that these symptoms already are reflected by the Veteran's current zero percent (non-compensable) rating.  In order to warrant an increased (compensable) rating, the Veteran must show that this condition affects a greater portion than 5 percent of the total body area or area affected or that he requires the use of immunosuppressant or corticosteroids.  Because the Veteran's medical evidence of record has not shown the presence of any of those conditions during the appeal, an increased rating is not warranted. 

The Board has considered whether staged ratings are warranted.  The evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than zero percent for tinea pedis are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's tinea pedis at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

Consideration also has been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's tinea pedis, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  There is no indication in the record of any unusual circumstances, to include frequent hospitalizations or frequent loss of time from work due to this condition.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

Peptic Ulcer

The Board finds that the Veteran's peptic ulcer only meets the criteria for a 20 percent rating throughout the entire appeal period.   Throughout this period, Veteran's condition was shown in medical treatment records and VA examination to be reflective of symptoms of continuing moderate symptoms of acid reflux, particularly at night, and abdominal pain that was relieved by the use of continuous medication.  The Board notes that these symptoms already are reflected by the Veteran's evaluation.  In order to warrant an increased rating, the Veteran must show that this condition causes greater impairments of health, to include anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more.  Because the Veteran's medical evidence of record has not shown the presence of any such symptoms during the appeal, an increased evaluation is not warranted. 

The Board has considered whether staged ratings are warranted.  The evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 20 percent for a peptic ulcer are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's peptic ulcer at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

Consideration also has been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's peptic ulcer, as the criteria assess social and occupational impairment.  There has been no indication in the record of any unusual circumstances, to include frequent hospitalizations or frequent loss of time from work due to this condition.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

Earlier Effective Date Claims

Tinea Pedis

The Veteran contends that an effective date earlier than March 1, 2007, for the grant of service connection for tinea pedis is warranted.  The Veteran essentially contends that his claim for service connection for tinea pedis was communicated expressly, or reasonably was raised by the record evidence, at the time that he filed his initial claim for tinea pedis.

In a September 1992 Board decision, the RO was notified that the Veteran was claiming service connection for tinea pedis based upon exposure to Agent Orange.  As this claim had been adjudicated previously in an unappealed July 1983 rating decision, the claim subsequently was considered on the basis of whether there was new and material evidence to reopen it.  In a September 1994 rating decision, the RO determined that new and material evidence had not been submitted and the claim was not reopened.  The Veteran was notified of that decision on December 5, 1994.  He filed a notice of disagreement later in December 1994.  Although he was provided with a Statement of the Case, he did not perfect a timely appeal.  As such, the December 1994 decision became final on December 5, 1995.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

The next correspondence that the RO received from the Veteran regarding a claim for tinea pedis was date-stamped as received by VA on March 1, 2007.  In an August 2007 rating decision, the Veteran's claim was denied again on the basis of no new and material evidence being submitted to reopen it.  In a September 2007 rating decision, that prior decision was confirmed and continued. The Veteran appealed both of these decisions.  In a January 2010 rating decision, the RO reopened and granted service connection for tinea pedis effective March 1, 2007, the date of the receipt of the original claim to reopen.

The Board has reviewed all of the communications in the claims file dated prior to the March 1, 2007, claim.  The Board must read a Veteran's claim and documents in a liberal manner to identify and adjudicate all reasonably raised claims.  A review of the record in this case does not show that the Veteran expressly raised a claim of service connection for tinea pedis prior to the claim received on March 1, 2007.  Nor does the record indicate a claim that could be reasonably construed as a service connection claim for tinea pedis prior to March 1, 2007.  Although the record clearly reflects that the Veteran had been treated for tinea pedis for many years after service, it does not contain medical evidence relating this disability to service.   As such, prior to March 1, 2007, the record contained no evidence indicating that the Veteran had a well-supported claim of service connection for tinea pedis.  This is especially true because it appeared that the Veteran had abandoned his appeal of the 1994 rating decision.  The Board reasonable concludes that the Veteran's March 2007 claim was the first attempt to notify VA that he was seeking service connection for tinea pedis.  See Bastien, 599 F.3d at 1306.  In summary, the Board concludes that an earlier effective date than March 1, 2007, for a grant of service connection for tinea pedis is not warranted.

Peptic Ulcer

On March 24, 2010, the Veteran filed a claim for service connection for a peptic ulcer.  In a rating decision dated in April 2011, service connection for a peptic ulcer was denied.  The Veteran was notified of this decision on April 2011.   On May 11, 2011, the Veteran submitted a notice of disagreement.  In an April 2013 rating decision, the RO granted service connection for a peptic ulcer effective May 11, 2011, the date of the Veteran's notice of disagreement.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Here, the Veteran's claim filed on March 24, 2010, still was open at the time of the April 2013 rating decision.  This is because the Veteran had filed a timely notice of disagreement approximately one month after notification of the April 2011 rating decision and well within the 1-year time limit he had to file such disagreement.  The first action taken by the RO in readjudicating this decision was not until the April 2013 rating decision.  Therefore, the Veteran's appeal still was pending at that time.

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The Veteran filed this claim in 2010 which is more than one year after his 1970 separation from service.  Therefore, the effective date would be based upon the date of receipt of claim or the date entitlement arose, whichever is later.  Here, because the evidence of record showed that the Veteran's diagnosis of a peptic ulcer was prior to his date of claim, as he was being treated for it as early as 2009, the date of claim is determined to be the effective date, as it occurs later in time.  The record establishes that the date of claim was on March 24, 2010, as May 11, 2011 was merely the notice of disagreement for the previous denial of that claim.

Therefore, the Board finds that entitlement to service connection for a peptic ulcer  arose prior to May 11, 2011 and his date of claim should be considered March 24, 2010.  For these reasons, the Veteran is entitled to an effective date of March 24 2010.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).



ORDER

Entitlement to service connection for a bilateral ankle disability with ankylosis, to include as due to service connected bilateral pes planus, is denied.

Entitlement to service connection for a bilateral knee and leg disability, to include as due to service connected bilateral pes planus, is denied.

Entitlement to service connection for a bilateral hip disability, to include as due to service connected bilateral pes planus, is denied.

Entitlement to service connection for spina bifida with lumbar spondylosis, to include as due to service connected bilateral pes planus, is denied.

Entitlement to service connection for right shoulder strain, to include as due to service connected bilateral pes planus, is denied.

Entitlement to service connection for a left shoulder disability, to include as due to service connected bilateral pes planus, is denied.

Entitlement to a disability rating greater than 50 percent for bilateral flat feet is denied.

Entitlement to an initial rating greater than 10 percent for hallux valgus of the left foot is denied.

Entitlement to an initial compensable rating for hallux valgus of the right foot is denied.

Entitlement to an initial compensable rating for tinea pedis is denied.

Entitlement to an earlier effective date than March 1, 2007 for tinea pedis is denied.

Entitlement to an initial rating greater than 20 percent for peptic ulcer is denied.

Entitlement to an effective date of March 24, 2010 for the grant of service connection for a peptic ulcer is granted.


REMAND

Here the Veteran has claimed that his service-connected disabilities led to his early retirement from his longstanding position as an auditor for the United States Agency for International Development (USAID).  To this effect, the Veteran contends that the cumulative effects of his bilateral feet disabilities and peptic ulcer prevent him from obtaining and maintaining gainful employment.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying TDIU claim can be adjudicated on the merits.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2014). 

Where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2014).  In such cases, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age that would justify TDIU. 
38 C.F.R. §§ 3.341(a) , 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

The Veteran has several service connected disabilities with a combined evaluation of 90 percent, one of which is evaluated as 50 percent disabling.  As the schedular requirements are met, the Board finds that it is necessary to obtain a medical opinion on whether the Veteran's service connected disability renders him unemployable.  See 38 C.F.R. § 4.16(a) (2014).  Although the Board notes that the Veteran has had prior VA examinations for his service-connected disabilities, the discussions of the functional impacts of such have only taken the individual conditions into account singularly and have not involved any discussion of cumulative effect.  Therefore, on remand, the examiner must take all of the Veteran's service-connected disabilities into account as they affect the Veteran's employability both singularly and cumulatively when rendering any opinion.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for any of his service-connected disabilities in recent years.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine whether his service-connected disabilities, either alone or in combination, render him unable to secure or follow a substantially gainful occupation.  The claims file and a copy of this Remand should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  All appropriate testing should be conducted.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected disabilities, either alone or in combination, render him unable to secure or follow a substantially gainful occupation.  The examiner should consider the Veteran's work history, level of education, and service-connected disabilities but not his age or any non-service-connected disability.  A complete rationale should be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.  

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review the examination report to ensure that it is in substantial compliance with the directives of this remand. If the report is deficient, then the AOJ should take corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's TDIU claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


